Citation Nr: 0520613	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1950.

This appeal is from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).  The case is now advanced on the docket 
of the Board of Veterans' Appeals (Board).  38 C.F.R. 
§ 20.900(c) (2004).

The Board remanded this case in October 2003.  At that time 
the Board referred a claim for service connection for sinus 
problems or sinusitis to the RO.  The RO took no action on 
the claim.  It is referred again.

The veteran's April 2002 statement in support of the claim 
raised claims for service connection for back pain, bilateral 
leg pain, arthritis in both legs, and gout in both legs that 
have had no VA response.  They are referred for appropriate 
action.

In October 2001 the DRO granted service connection for 
frostbite of the left foot sustained in 1956, basing 
eligibility on a separation document showing service "under 
honorable conditions" from October 1955 to August 1957.  In 
December 1958, accounting for the service from October 1955 
to August 1957, VA ruled that the veteran had dishonorable 
service from July 1950 to August 1957.  That ruling has not 
been rescinded or revised.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of development following the Board's October 2003 
remand shows that none of the remand instructions were 
executed.  The Board instructed, "Notify the veteran that 
the DRO conference of September 18, 2000, was not a formal 
hearing and that there is no verbatim transcript of his 
conference with the DRO.  Inform him that he may still have a 
formal hearing on the record upon his election to do so."

The AMC wrote to the veteran in March 2004, informing him, 
"The DRO conference of September 18, 2000, was not a formal 
hearing and there was not a verbatim transcript of the 
conference with the DRO."  The letter omitted notice of his 
right to have a formal hearing on the record.  

A remand instruction from the Board creates a right of the 
claimant to performance of that instruction.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  This case is advanced on 
the Board's docket because of the veteran's advanced age.  It 
will best expedite the case at this time to schedule a formal 
hearing.  Whether the veteran attends, withdraws the hearing 
request, or fails to report, VA will have preserved his right 
to due process.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a formal 
hearing on the record on the issue 
entitlement to a higher initial rating 
for chronic rhinitis consistent with his 
VAF 9 of April 2000 as provided in 
38 C.F.R. § 3.103(c).

2.  Readjudicate the claim.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

